Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim1 allowable. The restriction requirement 1-5 and 34-46, as set forth in the Office action mailed on 8/12/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 6 and 7, directed to a invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (claims 6 and 78 depend from a allowed claim). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims1-7 and 34-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the primary reason for the allowance of the claims is the inclusion of the limitation ““ a top surface of the first conductive feature extends above a top surface of the encapsulant and a top surface of the first polymer layer, and wherein the first conductive feature comprises a seed layer extending from on the top surface of the first polymer layer to on a top surface of the first redistribution line “, in all of the claims which is not found in the prior art references.

Regarding claim 34, the primary reason for the allowance of the claims is the inclusion of the limitation “the first conductive layer extends continuously from a top surface of the first redistribution line, along a first sidewall of the first polymer layer, and to a top surface of the first polymer layer “, in all of the claims which is not found in the prior art references.

Regarding claim 41, the primary reason for the allowance of the claims is the inclusion of the limitation “the first conductive feature comprises a single continuous layer extending from below a top surface of the first protective layer to above the top surface of the first protective layer“, in all of the claims which is not found in the prior art references.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
R
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/17/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822